Citation Nr: 0005835	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-11 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the June 1982 rating action, which had not considered 
entitlement to service connection for pes planus, was clearly 
and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.

This appeal arose from a December 1997 rating action of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that there was no clear and 
unmistakable error in the June 7, 1982 rating action.


FINDING OF FACT

The veteran has failed to allege an error of either fact or 
law in the June 7, 1982 rating action.


CONCLUSION OF LAW

Clear and unmistakable error in the June 1982 rating decision 
has not been demonstrated.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.105 (1999); 38 C.F.R. § 3.155 (1982).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Previous determinations which are final and binding, 
including decisions as to service connection, will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (1999).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.15(a) (1982).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), has held that, when 
considering a claim for clear and unmistakable error, the 
determination must be made based on the record and law in 
existence at the time of the prior RO decision.  See Russell 
v. Principi, 3 Vet. App. 310 (1992).  The Court has also 
defined what constitutes a valid claim of clear and 
unmistakable error.  Initially, it was noted that any claim 
of clear and unmistakable error must be plead with 
specificity.  Mindenhall v. Brown, 7 Vet. App. 271 (1994); 
Fugo v. Brown, 6 Vet. App. 40 (1993).  This specific 
allegation must assert more than merely disagreement with how 
the facts of the case were weighed or evaluated.  In other 
words, the claimant cannot simply request that the Board 
reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. 
App. 412 (1996); Russell, supra.

The veteran has contended that the service medical records 
showed that he had had flat feet at the time of his 
separation from service in March 1946.  He also asserted that 
the VA examination had neither confirmed or denied the 
presence of flat feet.  He claimed that, based on this 
evidence of record, the RO committed clear and unmistakable 
error when it failed to consider service connection for pes 
planus.  

However, the evidence of record does not demonstrate that the 
veteran ever filed a claim for service connection for pes 
planus in 1982.  The evidence of record did show the presence 
of asymptomatic pes planus at the time of the March 1946 
separation examination.  The VA examination conducted in May 
1982 did show that his feet were normal.  The formal claim 
filed in April 1982 contained claims for service connection 
for a back disability, a stomach ulcer and poor eyesight.  No 
mention was made of flat feet.  Moreover, there was no other 
communication in the record at that time that could be 
accepted as an informal claim for service connection.  There 
was no communication that expressed any intent to file a 
claim for service connection for flat feet.  Therefore, there 
was no error in the RO not considering an issue for which no 
claim had ever been filed.  The assertion that the RO failed 
to adjudicate service connection for pes planus is not a 
valid claim that the RO misapplied the law or failed to apply 
an applicable regulation.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim that the RO committed 
clear and unmistakable error in the June 1982 RO rating 
decision.


ORDER

The claim of clear and unmistakable error in the June 1982 
rating action is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

